Mathews, J.,
delivered the opinion of the court.
This is a redhibitory action, in which the price of a slave is claimed to be rescinded, on account of being an habitual runaway. The court below considering that the plaintiff had not supported his claim by evidence in conformity with the 2505th articles of the La. Code, gave judgment of non suit, from which he appealed.
The record contains the testimony of one witness, who declares that the slave in question, whilst in the possession of one of his former owners ran away twice, but does not state the length of time he was absent in either of these _ abscondmgs. Another witness prove, that he ran away once, but does not specify an absence for a period of time suffi. cient to satisfy the provisions of the article of the Code, before cited. We are of opinion that the plaintiff has not made out his case by evidences as required by law.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be affirmed with costs,